Citation Nr: 0834857	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  04-34 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 


INTRODUCTION

The veteran served on active duty, with the United States 
Navy Reserves, from January 1991 to June 1991, and from 
October 2002 to March 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In August 2008, the veteran presented testimony during a 
Board hearing at the RO.



FINDINGS OF FACT

1.  The veteran has hearing loss attributable to active duty.

2.  The veteran has tinnitus attributable to active duty.



CONCLUSIONS OF LAW

1.  Hearing loss was incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2007).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.

The veteran contends that his hearing loss and tinnitus are 
attributable to his period service due to acoustic trauma.  
The veteran has credibly testified his current hearing loss 
and tinnitus are attributable to his active duty periods of 
service because he was not always provided adequate ear 
protection when he was exposed to flight line noise, or 
practicing with weapons.  Additionally, he has not had post-
service noise exposure that can compare to that during 
service.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including sensorineural hearing 
loss, become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.

The veteran alleges that his current hearing loss and 
tinnitus are due to in-service noise exposure on the flight 
line and during small arms and rifle training.  During his 
hearing, the veteran acknowledged pre-service employment, in 
the 1970s, in a factory and at Ford Motor Company; however, 
he denied any hearing acuity difficulties or tinnitus.  The 
veteran has been employed with the Unites States Postal 
Service since 1981.  The veteran testified that his 
employment as a mailman did not require any significant noise 
exposure; rather, his noise exposure was limited to every day 
conversation and street noise.  The veteran joined the United 
States Navy Reserves in 1988.  

The veteran's military specialty is listed as postal clerk.  
A review of the service medical records first demonstrates 
findings of hearing loss in September 1998 and complaints of 
tinnitus in February 2001.  Upon routine examinations, dated 
in July 1989, August 1990, and January 1994, the veteran 
denied any hearing loss.  In September 1998, however, it was 
first shown that his hear acuity had deteriorated in both 
ears.  Puretone thresholds, in decibels, were recorded as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
15
15
20
30
LEFT
----
15
20
20
30

In February 2001, the veteran reported for treatment with 
complaints of a 22-day history of tinnitus, following a plane 
landing.  

The veteran was, accordingly, afforded a VA examination, in 
June 2004, puretone thresholds, in decibels, were recorded as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
40
40
55
55
LEFT
----
40
40
50
50

Average puretone thresholds were 48 in the right ear and 45 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 92 
percent in the left ear.  The veteran was diagnosed as having 
mild to moderate bilateral hearing loss.  The examiner 
indicted that there was no evidence that being near or in 
proximity of a hangar for only six months would result in the 
amounts of hearing loss that the veteran was demonstrating.  
He, therefore, opined that the veteran's hearing loss and 
tinnitus were not directly related to service.

The veteran has submitted multiple statements from private 
treatment providers in support of his claim.  In January 
2002,  the veteran underwent an audiologial evaluation at 
Ear, Nose, and Throat Associates.  The veteran was diagnosed 
as having mild high frequency sensorineural hearing loss and 
tinnitus.  The veteran indicated that he had been 
experiencing tinnitus since a plane flight.  The same 
examiner later opined that the veteran's diagnosed 
sensorineural hearing loss was consistent with past noise 
exposure. 

In March 2003, Dr. M. submitted that the veteran's 
intermittent tinnitus, experienced after small arms firing, 
became permanent during a flight to England, while on active 
duty.  In December 2006, Dr. M. indicated that the veteran 
had a history of working on the flight line, during Desert 
Storm, in 1991, which would have exposed him to loud engine 
noises.  The veteran, additionally, experienced noise 
exposure during military handgun training.  In light of the 
aforementioned exposure, Dr. M. opined that the veteran's in-
service experiences were likely contributing factors to the 
his current hearing loss and tinnitus.  

In June 2003, Dr. C. diagnosed the veteran as having 
significant bilateral sensorineural hearing loss.  He opined, 
with reasonable medical certainty, that the veteran's hearing 
loss was most likely due to military service noise exposure.  
In support of his opinion, Dr. C. noted that the veteran's 
hearing loss was much more severe than that one would expect 
to find in a 49-year old person.  In December 2006, Dr. C. 
specifically noted that the veteran had experienced 
significant loud noise exposure during service when he worked 
on the flight line and during small arms and rifle training.  
Dr. C. diagnosed the veteran as having bilateral moderately 
severe sensorineural hearing loss and he opined that a good 
part of the veteran's difficulty was related to veteran's in-
service loud noise exposure.  In December 2007, Dr. C. 
indicated that he had followed the veteran for four years and 
resubmitted his opinion that the veteran's hearing loss was 
most likely due to in-service noise exposure and he noted the 
presence of significant tinnitus.  

In July 2008,  a licensed audiologist submitted that she had 
reviewed the veteran's audiometric tests dated in May 2003, 
December 2006, and December 2007 and opined that the 
veteran's diagnosis was moderately severe bilateral 
sensorineural hearing loss.  The veteran had related a 
history of in-service aircraft noise exposure in 1991.  She 
opined that it was more likely than not that the veteran's 
in-service noise exposure contributed to his current hearing 
loss and tinnitus.  

Various lay statements have also been received in support of 
the veteran's claim.  His twin sister submitted that they 
were not exposed to loud or harsh noises as children.  
Additionally, the veteran did not play any musical 
instruments and was not part of any musical band.  She 
acknowledged that the veteran had worked in a factory for 
approximately six years, in the 1970s; however, during that 
time period, he had not complained to her of being exposed to 
loud noise and she had seen no evidence of any hearing 
problems.  Rather, the veteran began to complain about 
problems hearing normal conversation and tinnitus when 
returned form active duty.  Additionally, the veteran's 
commanding officer submitted that the veteran's duties 
included receiving and dispatching mail, which is done via 
aircraft at commercial and military airports, and required 
noise exposure from planes and helicopters.  Finally, a 
fellow serviceman submitted that the veteran had been 
complaining of hearing loss and tinnitus, since February 
2001, and that there were no prior documented hearing 
problems or tinnitus.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Upon review of the medical evidence in conjunction with the 
veteran's credible testimony that his hearing loss and 
tinnitus began during a period of active service, the Board 
finds that service connection is warranted for bilateral 
hearing loss and tinnitus.  The Board acknowledges that the 
veteran may have experienced some pre-service noise exposure 
in 1970s; however, there the probative evidence of record 
does not demonstrate that his pre-service employment in a 
factory and at Ford Motor Company resulted in his current 
hearing loss and tinnitus.  Routine service examinations did 
not elicit any complaints of tinnitus and/or hearing loss in 
July 1989, August 1990, and January 1994.  Rather, the 
veteran's hearing loss was not diagnosed until 1998 and 
tinnitus was not diagnosed until 2001.  Additionally, aside 
from the veteran's in-service exposure to aircraft noise and 
weapons fire, the veteran does not have any significant 
occupational and recreational noise exposure.  The veteran 
has been employed as a mailman by the United States Postal 
Service since 1981 and his primary noise exposure is to 
conversation and street noise.

Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  As such, the evidence is deemed to be 
at least in relative equipoise as to whether the veteran's 
hearing loss and tinnitus was due to acoustic trauma in 
service.  Thus, service connection for hearing loss and 
tinnitus is granted.


ORDER

Entitlement to service connection for hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


